Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John M. Barnes appeals the district court’s order dismissing his complaint alleging age discrimination as untimely and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, although we grant Barnes leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Barnes v. Artex Fine Art Servs., No. 8:14-cv-00040-RWT, 2014 WL 2615745 (D. Md. filed June 9, 2014; entered June 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.